office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b04 postu-143419-09 third party communication none date of communication not applicable uilc date date to team manager lb_i rfth retail food transportation and healthcare industry from senior technical reviewer branch international ------------------ attorney branch international subject application of sec_367 this chief_counsel_advice responds to your request for assistance in accordance with sec_6110 this advice may not be used or cited as precedent legend parent sub sub --------------------- ------------------------------------------ ------------------------------------------------------ foreign holdco --------------------------------------------------- foreign de1 --------------------- foreign de2 ------------------------------------------------- postu-143419-09 foreign de3 ------------------------------- target ----------------- foreign newco ----------------------------------------------------------------- business x --------------------------------- intangible_property ------------------------------------------------------------------------------ year date date date date date date date date country a country b a b dollar_figurec d e dollar_figuref dollar_figureg ------- ------------------- ------------------------ ------------------------ ------------------- ---------------------------- ----------------------- ---------------------- ----------------------- ---------------- ----------------- ----------- --------- -------------------- ------- ------- ---------------- ---------------------- postu-143419-09 accounting firm -------------------- law firm -------------------------- facts parent a publicly traded domestic_corporation wholly owns sub and sub also domestic corporations sub and sub are members of parent’s consolidated_group sub conducts business x through numerous foreign and domestic subsidiaries sub wholly owns foreign holdco a foreign_corporation organized under the laws of country a sub wholly owns foreign holdco through foreign de1 a country b entity disregarded for u s tax purposes foreign holdco owns all the interests of foreign de2 a country a entity disregarded for u s tax purposes which in turn owns all the interests of foreign de3 another country a entity disregarded for u s tax purposes prior to the transactions at issue target a domestic_corporation unrelated to parent also conducted business x on date in an effort to expand its business x parent announced that it would acquire all the stock of target pursuant to a series of transactions foreign de3 acquired a of the stock of target in exchange for cash and sub acquired the remaining b of target stock for cash in addition sub contributed dollar_figurec to target in exchange for newly issued target stock after these steps sub and foreign holdco through foreign de2 and foreign de3 owned d and e respectively of the stock of target on date and date pursuant to a series of transactions target underwent an outbound reorganization described in sec_368 as a result of the reorganization target ceased to exist as a domestic_corporation and converted to a foreign_corporation foreign newco pursuant to the reorganization target was deemed to have transferred its assets including the intangible_property which is described in sec_936 to foreign newco target’s u s taxable_year ended on date as a result of the reorganization after the reorganization sub and foreign holdco through foreign de2 and foreign de3 owned d and e respectively of the stock of foreign newco the detailed steps of the transactions are set forth in a date opinion letter issued to parent by accounting firm and in a date notice of proposed_adjustment id target underwent the outbound reorganization prior to the end of the subsequent quarter of foreign holdco’s taxable_year with the intent that the parent consolidated_group could avoid an income inclusion under sec_956 the inclusion would have resulted from foreign holdco holding the stock of target a domestic_corporation that constitutes u s property under sec_956 parent’s date opinion letter at p sec_1_367_a_-1t postu-143419-09 on its final federal_income_tax return for the year ending date target reported no income under sec_367 as a result of its deemed transfer of the intangible_property to foreign newco parent however reported dollar_figuref of deemed royalty income under sec_367 with respect to the deemed transfer on its year federal_income_tax return this position was consistent with the advice provided to parent by accounting firm in an opinion letter dated date which concluded that the regulations under sec_367 were ambiguous but that it would be prudent for parent to report the entire sec_367 deemed royalty in its income on date the internal_revenue_service service issued a notice of proposed_adjustment to parent informing it that it had underreported its sec_367 deemed royalty income from foreign newco in year for target’s transfer of the intangible_property in its protest filed on date parent asserted that its reported sec_367 deemed royalty reflected an appropriate arms-length charge for the intangible_property parent also argued in the alternative that because target the u s transferor of the intangible_property went out of existence in connection with the transfer neither target nor parent nor any other taxpayer was required to report the sec_367 deemed royalty relating to the intangible_property on date the service issued a second notice of proposed_adjustment to target asserting that target must recognize gain on the intangible_property under sec_367 and proposing an adjustment of dollar_figureg to target’s federal_income_tax return for the year ending date parent through its authorized representative law firm responded to the arguments raised in the date notice of proposed_adjustment in a letter dated date this memorandum addresses the application of sec_367 to target’s deemed transfer of the intangible_property to foreign newco as a result of the reorganization it also responds to certain arguments made in law firm’s date letter law and analysis i exchanges described in sec_351 or sec_361 - overview of subchapter_c rules as explained in greater detail below in section iii of this memorandum sec_367 applies if a u_s_person transfers intangible_property to a foreign_corporation in an exchange described in sec_351 or sec_361 these two exchanges differ in many respects and accordingly different subchapter_c provisions apply to them neither the statute nor the regulations under sec_367 explicitly provide separate rules for each of these two types of exchanges nevertheless sec_367 applies to them differently thus in order to properly apply sec_367 it is important to analyze and target did report gain with respect to certain other assets under sec_367 this memorandum does not address the treatment of assets other than the intangible_property and accordingly does not address the application of sec_367 to such other assets parent’s date opinion letter at p postu-143419-09 understand the application of the subchapter_c rules that apply to the two types of transactions that give rise to exchanges described in sec_351 or sec_361 the following provides a general overview of these exchanges in the context of a transfer of property by a u_s_person u s transferor to a foreign_corporation tfc a sec_351 exchange in a sec_351 exchange the u s transferor transfers property to the tfc in exchange for stock of the tfc although the u s transferor realizes gain_or_loss in this exchange sec_351 provides that the u s transferor will not recognize gain_or_loss on the exchange if certain requirements are satisfied in a typical sec_351 exchange the u s transferor will not go out of existence pursuant to the transaction accordingly the u s transferor will have only a single exchange will remain in existence and will hold the tfc stock after the exchange b sec_361 exchange a sec_361 exchange occurs in connection with an asset_reorganization described in sec_368 in contrast with a sec_351 exchange which typically only involves a single exchange by the u s transferor an asset_reorganization involves both an exchange and a distribution by the u s transferor the exchange and distribution are each analyzed separately for purposes of determining whether gain_or_loss is recognized under the subchapter_c rules in a typical asset_reorganization the u s transferor or target transfers or is treated as transferring assets to tfc in exchange for tfc stock the u s transferor then distributes or is treated as distributing the stock of tfc to the shareholders of the u s transferor and goes out of existence the u s transferor’s shareholders exchange or are treated as exchanging their u s transferor stock for the tfc stock thus the u s transferor is involved in both an exchange and a distribution even though the exchange and distribution occur pursuant to the same overall transaction that is a reorganization each transfer is analyzed separately under the subchapter_c rules as well as under the international provisions as discussed below in section ii of this memorandum sec_361 and b provide rules regarding the recognition of gain_or_loss on the u s transferor’s exchange of property for the tfc stock and sec_361 provides rules regarding the recognition of gain_or_loss on the u s transferor’s distribution of the tfc stock to the u s transferor’s shareholders sec_354 and sec_356 govern the there are two general categories of transactions to which sec_361 applies acquisitive and divisive reorganizations because target’s reorganization is acquisitive this discussion will only address acquisitive reorganizations and will not consider divisive reorganizations postu-143419-09 recognition of gain_or_loss to the shareholders of the u s transferor on their exchange of the u s transferor stock for tfc stock ii characterization of the reorganization a sec_368 reorganizations involving foreign_corporations it is important to note that that even though a reorganization described in sec_368 can be viewed as involving a single corporation for some purposes the u s transferor is treated as having both an exchange and a distribution in an outbound reorganization such as the one at issue here both the exchange and the distribution must be analyzed separately for purposes of applying the international provisions including sec_367 it is particularly important to analyze the exchange and distribution separately when a u_s_person transfers assets to a foreign_corporation because the transfer often represents the government’s last chance to tax the transferred assets before they leave u s taxing jurisdiction for this reason the regulations under sec_367 explicitly set forth the separate steps of an outbound reorganization under sec_368 in every reorganization under sec_368 where the transferor_corporation is a domestic_corporation and the acquiring_corporation is a foreign_corporation there is considered to exist - a transfer of assets by the transferor_corporation to the acquiring_corporation under sec_361 in exchange for stock of the acquiring_corporation and the assumption by the acquiring_corporation of the transferor corporation’s liabilities a distribution of the stock or stock and securities of the acquiring_corporation by the transferor_corporation to the shareholders or shareholders and security holders of the transferor_corporation and an exchange by the transferor corporation’s shareholders or shareholders and security holders of the stock of the transferor_corporation for stock or stock and securities of the acquiring_corporation under sec_354 several other authorities addressing cross-border asset reorganizations make clear that the reorganization is analyzed as two separate and distinct transfers for purposes of the international provisions of the code in revrul_89_103 the service ruled that a conversion of a foreign_corporation to a domestic_corporation qualified as a reorganization under sec_368 and is treated as a transfer by the foreign target_corporation under sec_361 of all of its assets and liabilities to a new h_r rep no 97th cong 2d sess sec_1_367_a_-1t see also revrul_87_27 1987_1_cb_134 likewise the regulations under sec_367 contain a similar provision sec_1_367_b_-2 inbound and foreign-to- foreign reorganizations 1989_2_cb_65 postu-143419-09 domestic_corporation in exchange for stock of the_domestic_corporation and a distribution by the foreign target_corporation under sec_361 of the stock of the_domestic_corporation to the foreign target corporation’s shareholders in exchange for their stock of the foreign target corporationdollar_figure importantly this revenue_ruling also makes clear that international provisions of the code may apply to one or more of the transfers that occur pursuant to the reorganization for example the ruling provides that sec_897 may deny nonrecognition treatment under sec_361 or b with respect to the transfer of u s real_property interests by the foreign target_corporation to the_domestic_corporation and sec_897 may deny sec_361 nonrecognition treatment to the foreign target_corporation on its distribution of the stock of the_domestic_corporation if it constitutes a u s real_property interestdollar_figure the fact that sec_897 contains two provisions that each apply to one of the transfers that takes place pursuant to the reorganization demonstrates the importance of treating the reorganization as two separate transfers each of which must be analyzed separately to determine its own independent tax consequences in summary these authorities make clear that the various transfers or steps occur or are deemed to occur in connection with the reorganization to ensure that the international provisions - along with other code provisions - properly apply to the transaction these concerns are particularly important when property is transferred from a domestic_corporation to a foreign_corporation pursuant to the reorganization thus sec_367 must be applied by separately taking into account both the u s transferor exchange under sec_361 or b as well as the u s transferor’s distribution under sec_361 even though they both occur pursuant to a single reorganization described in sec_368 b target’s reorganization target underwent an outbound reorganization under sec_368 pursuant to which it converted from a domestic_corporation target to a foreign_corporation foreign newco as a result of the reorganization the following separate steps are deemed to occur target transfers its assets to foreign newco under sec_361 in exchange for foreign newco stock and the assumption by foreign newco of target’s liabilities target distributes the stock of foreign newco to target’s shareholders sub and foreign holdco pursuant to sec_361 and id see also revrul_88_25 1988_1_cb_116 revrul_87_66 1987_2_cb_168 revrul_89_103 postu-143419-09 target’s shareholders sub and foreign holdco exchange their target stock for stock of foreign newco pursuant to section dollar_figure the tax consequences of each of these steps must be analyzed separately because target’s assets include the intangible_property the deemed transfer of the intangible_property under sec_361 as described in the first step above is subject_to sec_367dollar_figure iii application of sec_367 unlike sec_367 which generally provides a broad grant of authority for regulations to set forth operative rules sec_367 sets forth self-executing and operative rules that apply to outbound_transfers of intangible_property sec_367 does however provide a grant of authority to the secretary to issue regulations that could modify the results that obtain under the statute therefore when analyzing a transfer subject_to sec_367 one must first analyze the transaction under the statutory provisions and then determine whether the regulations modify the result mandated by the statute a the statute and legislative_history in general once it is determined that a transfer is subject_to sec_367 sec_367 applies to the u_s_person that transferred the intangible_property u s transferor a in general if paragraph applies to any transfer the united_states_person transferring such property shall be treated as- i having sold such property in exchange for payments which are contingent upon the productivity use or disposition of such property and ii receiving amounts which reasonably reflect the amounts which would have i annually in the form of such payments over the useful_life of such been received- property or ii in the case of a disposition following such transfer whether direct or indirect at the time of the disposition the amounts taken into account under clause ii shall be commensurate with the income attributable to the intangible sec_1_367_a_-1t revrul_87_27 1987_1_cb_134 parent agrees that as a result of the reorganization these three steps are deemed to occur law firm’s date letter at p parent’s date opinion letter also describes the transaction in this manner parent’s date opinion letter at pp parent agrees that target’s transfer of the intangible_property to foreign newco under sec_361 is subject_to sec_367 parent’s date opinion letter at p law firm’s date letter at p postu-143419-09 sec_367 can be viewed as containing in effect two operative provisions the first provision provided in sec_367 characterizes the transaction it provides that despite nonrecognition treatment accorded under sec_351 or sec_361 the u s transferor is treated as having sold the intangible_property in exchange for contingent payments the second provision provided in sec_367 sets forth what amounts are required to be reported under the statute it provides that the contingent payments that the u s transferor is treated as receiving pursuant to the first provision must be taken into account in one of two ways sec_367 the general_rule provides that the u s transferor is treated as receiving amounts which reasonably reflect the amounts which would have been received annually over the useful_life of the intangible_property general_rule amounts sec_367 disposition rule then provides that in the case of a direct or indirect disposition of the intangible_property the u s transferor is treated as receiving the amount that would have been received upon a disposition of such property disposition rule amount dollar_figure thus the disposition rule requires the u s transferor to recognize an amount based on the value of the intangible at the time of the disposition under the disposition rule the property is disposed of directly when for example the transferee foreign_corporation disposes of the intangible_property it received in the transaction an indirect disposition occurs for example when the u s transferor disposes of the stock of the transferee foreign_corporation this is made clear in the legislative_history the conferees intend that disposition of the transferred intangible by a transferee corporation or the transferor's interest in the transferee corporation will result in recognition of u s -source ordinary_income to the original transferor the amount of u s -source ordinary_income will depend on the value of the intangible at the time of the second transferdollar_figure thus under the disposition rule if the u s transferor disposes of the stock of the transferee foreign_corporation the u s transferor must recognize an amount that reasonably reflects a lump-sum amount that would have been received at the time of the disposition the policy underlying the disposition rule is straightforward it operates as a backstop to the general_rule ensuring that the u s transferor reports full compensation_for the transferred intangible the u s transferor can take into account the general_rule amounts only so long as it continues to indirectly hold the intangible_property by the flush language following these rules further provides that these amounts shall be commensurate with the income attributable to the intangible the application of the commensurate with income provision to the transaction at issue is beyond the scope of this memorandum h_r rep no 98th cong 2d sess pincite conf_rep postu-143419-09 retaining its interest in the transferee foreign_corporation but if the intangible_property is directly or indirectly disposed of the u s transferor can no longer take into account the amounts required to be reported by the statute under the general_rule thus the disposition rule requires the u s transferor to take into account the disposition rule amount to ensure that full compensation_for the intangible is properly taken into account by the u s transferor in summary the general_rule treats the u s transferor as receiving amounts that reasonably reflect amounts that would have been received annually over the useful_life of the property thus in order for the general_rule to apply the u s transferor must remain in existence such that it can take the general_rule amounts into account moreover the general_rule can only apply only if the u s transferor retains the stock of the transferee foreign_corporation if the u s transferor goes out of existence or otherwise does not retain the stock of the transferee foreign_corporation then the disposition rule by its terms applies application to target as described above in section ii b of this memorandum target is treated as transferring the intangible_property to foreign newco a foreign_corporation in a sec_361 exchange accordingly sec_367 applies to the transfer under the general_rule target would be treated as receiving the general_rule amounts however immediately after the sec_361 exchange target is treated as distributing the stock of foreign newco to its shareholders sub and foreign holdco pursuant to sec_361 and going out of existence this distribution constitutes a disposition of the stock of foreign newco as a result the disposition rule applies and requires target to report the disposition rule amount the application of the disposition rule in this case is appropriate absent the application of the disposition rule upon going out of existence target would be unavailable to be treated as receiving the general_rule amounts in such a case the disposition rule should apply to require the u s transferor to report the disposition rule amount at the time of the distribution parent asserts that target’s distribution of the foreign newco stock to its shareholders is not an indirect disposition of the intangible_property because the distribution is a transaction in which no gain_or_loss was recognized and the distribution was made to related parties parent concludes that there is no immediate recognition of sec_367 royalties as a result under this argument therefore a distribution constitutes a disposition only if gain_or_loss is recognized or the distribution is to an unrelated party this argument is incorrect parent cites no authority or support for its position that the sec_361 distribution does not constitute a disposition nor does parent provide any reasoning or analysis as to why a disposition should be interpreted to have such a law firm’s date letter at p id postu-143419-09 special limited meaning nothing in the statute or regulations supports this interpretation to the contrary a distribution constitutes a disposition without regard to whether it qualifies for nonrecognition treatment or is made to an unrelated party indeed if the disposition rule only applied to transfers to unrelated parties as parent asserts there would be no need for the regulations under sec_367 to provide any exceptions to the disposition rule for transfers to related parties as discussed below in section iii b of this memorandum the code uses the term disposition generally to refer to any transaction that satisfies the realization requirement the most basic determination of whether an event has occurred that should be given effect for federal tax purposes for example sec_1001 defines amount_realized in terms of the amount that is received from the sale_or_other_disposition of property this indicates that the term disposition encompasses much more than a taxable sale a construction made clear by the supreme courtdollar_figure once a transaction has satisfied the realization requirement the various recognition and nonrecognition provisions of the code provide whether the taxpayer is required to recognize gain_or_loss on the transactiondollar_figure thus the threshold question of whether a transfer is a disposition in which gain_or_loss is realized precedes the determination of whether it qualifies for nonrecognition treatment indeed sec_7701 provides that t he term ‘nonrecognition transaction’ means any disposition of property in a transaction in which gain_or_loss is not recognized in whole or in part for purposes of subtitle a emphasis added thus rather than treating transfers as dispositions only if gain_or_loss is recognized the code generally treats all transfers as dispositions and then provides nonrecognition treatment for some of themdollar_figure similarly the fact that the distribution was made to a related_party is not relevant in determining whether the distribution constitutes a disposition various provisions apply to dispositions depending on whether they are between related_persons but nothing suggests that a transfer constitutes a disposition only if it is between unrelated persons 499_us_554 the parties agree that the exchange of participation interests in this case cannot be characterized as a ‘sale’ under sec_1001 the issue before us is whether the transaction constitutes a ’disposition of property’ the court’s holding in cottage savings turned on whether the exchange of two similar properties constituted a disposition an issue not relevant to this case sec_1001 except as otherwise provided in this subtitle the entire amount of the gain_or_loss determined under this section on the sale_or_exchange of property shall be recognized as another example sec_1245 requires the inclusion of ordinary_income in certain cases where sec_1245 property is disposed of that section contains exceptions for certain nonrecognition exchanges eg those under sec_332 sec_351 or sec_361 as sec_1245 only applies to dispositions of property if nonrecognition transfers were not dispositions there would be no need for congress to provide an exception for them see also sec_897 sec_897 requires a nonresident_alien_individual or foreign_corporation to take into account gain_or_loss from the disposition of a united_states_real_property_interest sec_897 then provides an exception for nonrecognition transactions only where certain conditions are satisfied for example sec_267 disallows losses on certain transfers of property to related_persons see also sec_707 disallowing losses on sales between related partnerships sec_1239 recharacterizing gain as ordinary_income on sales between related_persons postu-143419-09 finally the plain meaning of the term disposition is not limited to transactions upon which gain is recognized or that involve unrelated parties the definition of disposition in black’s law dictionary simply reads t he act of transferring something to another’s care or possession esp by deed or will the relinquishing of property terms in a statute that are not specifically defined carry their ordinary meaningsdollar_figure in summary a distribution constitutes a disposition without regard to whether gain_or_loss is recognized on the distribution or whether the distributee is related therefore target’s distribution of the foreign newco stock under sec_361 constitutes a disposition accordingly the statutory language of sec_367 ie the disposition rule unambiguously requires target to take into account the disposition rule amount at the time of the distribution of the foreign newco stock to its shareholders sub and foreign holdco although this result is mandated without exception by a straightforward application of the statute it must next be determined whether the regulations modify or otherwise affect this result b regulations under sec_367 consistent with the statute the regulations under sec_367 provide that the amounts required to be reported under the statute must be taken into account under either the general_rule or the disposition ruledollar_figure in addition the regulations contain three rules that modify the disposition rule as it applies to indirect dispositions of the intangible_property as a result of transfers of the stock of the transferee foreign corporationdollar_figure thus it must be determined whether any of these rules modify the result that obtains under the statute that target is treated as receiving the disposition rule amount at the time of the sec_361 distribution of the foreign newco stock to its shareholders subsequent transfer of transferee foreign_corporation stock to an unrelated_person sec_1_367_d_-1t sec_1_367_d_-1t provides that if a u_s_person transfers intangible_property that is subject_to sec_367 to a foreign_corporation in an exchange black’s law dictionary 9th ed 555_us_271 see also eg 444_us_37 554_f3d_358 3d cir sec_1_367_d_-1t sec_1_367_d_-1t e and e sec_1_367_d_-1t makes clear that these paragraphs are implementing the disposition rule_of the statute by stating that they provide rules for cases in which there is a later direct or indirect disposition of the intangible_property transferred postu-143419-09 described in sec_351 or sec_361 and within the useful_life of the intangible_property the u s transferor subsequently disposes of the stock of the transferee foreign_corporation to a person that is not a related_person within the meaning of sec_1_367_d_-1t then the u s transferor is treated as having simultaneously sold the intangible_property to the person acquiring the stock of the transferee foreign_corporation and recognizes full gain on the transferred intangible measured as the difference between its fair_market_value on the date of the subsequent transfer and the u s transferor’s original_basis in the intangible as of the date of the original transfer this treatment is consistent with the disposition rule in that it requires the u s transferor to take into account the disposition rule amount with certain adjustments to ensure the appropriate amount is taken into account this rule by its terms only applies to transfers of the transferee foreign_corporation stock to unrelated persons here sub and foreign holdco are related within the meaning of sec_1_367_d_-1t to target accordingly this rule does not apply and as a result does not modify the result under the disposition rule that target is treated as receiving the disposition rule amount at the time the stock of foreign newco is distributed to sub and foreign holdco under sec_361 it is important to note that this provision does not purport to set forth the only case in which the disposition rule applies in other words it does not preempt the application of the disposition rule provided under the statute indeed this rule only explains how the disposition rule applies to a particular transfer - that is where the transferee foreign_corporation stock is transferred to an unrelated_person the disposition rule also applies to transfers of the transferee foreign_corporation stock to related personsdollar_figure for this reason the regulations provide two exceptions to the disposition rule in certain cases in which the transferee foreign_corporation stock is transferred to related_persons in all other cases the disposition rule applies to transfers of transferee foreign_corporation stock to both related and unrelated persons thus the next question is whether target’s transfer of foreign newco stock to its shareholders in the sec_361 distribution is described in and eligible for one of these two exceptions that apply to transfers made to related_persons provided in sec_1_367_d_-1t and subsequent transfer of transferee foreign_corporation stock to a related u_s_person sec_1_367_d_-1t a in general sec_1_367_d_-1t applies if a u_s_person transfers intangible_property that is subject_to sec_367 to a foreign_corporation in an exchange described in sec_351 or sec_361 and within the useful_life of the intangible_property that u s if the disposition rule only applied to transfers to unrelated persons there would be no need for the related-person exceptions provided in sec_1_367_d_-1t or discussed below postu-143419-09 transferor subsequently transfers the stock of the transferee foreign_corporation to u s persons that are related to the u s transferor within the meaning of sec_1_367_d_-1t in such a case each such related u_s_person is treated as having received with the stock of the transferee foreign_corporation a right to receive a proportionate share of the general_rule amounts which would otherwise be deemed to be received by the u s transferor under sec_1_367_d_-1t in addition because this rule requires that related u s persons take into account these amounts under the general_rule the disposition rule amount the u s transferor must take into account under the disposition rule is correspondingly reduceddollar_figure this is the only rule in the regulations or statute that provides that a person other than the u s transferor is treated as receiving the general_rule amounts or the disposition rule amount in all other cases the u s transferor must take into account all required amounts under either the general_rule or the disposition ruledollar_figure the scope and policy underlying this exception can best be understood through examplesdollar_figure example ust a domestic_corporation transfers intangible_property to tfc a foreign_corporation solely in exchange for tfc stock pursuant to a sec_351 exchange after this exchange ust transfers all of the tfc stock to uss a domestic_corporation wholly owned by ust solely in exchange for uss stock in a sec_351 exchange in this example ust’s transfer of the intangible_property to tfc in the sec_351 exchange is subject_to sec_367 accordingly as a result of the sec_351 exchange ust would be required to take into account the general_rule amounts however ust’s transfer of the tfc stock to uss constitutes a disposition as a result ust would be required to take into account the disposition rule amount at such time unless an exception applies because uss is a u_s_person that is related to ust the exception in sec_1_367_d_-1t applies and treats uss as having received with the tfc stock a right to receive the general_rule amounts because a related u_s_person can continue to take into account the general_rule amounts this rule correspondingly reduces the amount that ust is deemed to receive under the disposition rule as a result of the dispositiondollar_figure sec_1_367_d_-1t this is also the case for direct dispositions of the intangible_property by the transferee foreign_corporation see sec_1_367_d_-1t requiring the u s transferor of the intangible_property or a person treated as such under sec_1_367_d_-1t to recognize gain these examples are provided for illustrative purposes only and do not represent actual examples from the regulations under sec_367 sec_1_367_d_-1t postu-143419-09 this exception can also apply to sec_361 distributions of the transferee foreign_corporation stock in connection with certain but not all outbound asset reorganizations example usp a domestic_corporation owns all the stock of ust a domestic_corporation ust transfers intangible_property to tfc a newly formed foreign_corporation in exchange solely for tfc stock in a sec_361 exchange pursuant to a reorganization described in sec_368 in connection with the reorganization ust transfers the tfc stock to usp in a distribution described in sec_361 usp exchanges its ust stock for tfc stock in a sec_354 exchange in this example ust’s transfer of the intangible_property to tfc in the sec_361 exchange is subject_to sec_367 accordingly as a result of the sec_361 exchange ust would be required to take into account the general_rule amounts however ust’s distribution of the tfc stock to usp pursuant to sec_361 constitutes a disposition as a result ust must take into account the disposition rule amount at such time unless an exception applies the exception in sec_1_367_d_-1t applies in this case because ust transfers the tfc stock to usp a related u_s_person accordingly usp is treated as having received along with the tfc stock the right to receive the general_rule amounts that ust would have taken into account correspondingly the disposition rule amount ust must take into account is reduceddollar_figure these two examples demonstrate that this exception applies to a transfer of the transferee foreign_corporation stock only where the transferee foreign_corporation stock is transferred to a related u_s_person that can be treated as receiving the general_rule amounts going forward it is only when the stock is transferred to such a u_s_person that this exception reduces the disposition rule amount thus consistent with the statute this exception ensures that full compensation_for the intangible is taken into account - either by the u s transferor as the disposition rule amount or as general_rule amounts by a related u_s_person that receives the transferee foreign_corporation stock in the disposition b application to target’s sec_361 distribution in the transaction at issue target was deemed to have transferred stock of foreign newco to its shareholders sub and foreign holdco the exception provided in sec_1_367_d_-1t applies to target’s distribution of the foreign newco stock to sub a u_s_person that is related to target within the meaning of sec_1_367_d_-1t accordingly sub is treated as having received with the foreign newco stock a right to receive a proportionate share of the general_rule amounts that id postu-143419-09 would otherwise be deemed to be received by target in addition target reduces the disposition rule amount it is treated as receiving with respect to this transferdollar_figure this exception does not however apply to target’s distribution of the foreign newco stock to foreign holdco because foreign holdco is not a u_s_person accordingly target is treated as receiving the distribution rule amount with respect to the distribution of the foreign newco stock to foreign holdco at the time of the distribution unless the exception in sec_1_367_d_-1t applies subsequent transfer of transferee foreign_corporation stock to a related_foreign_person sec_1_367_d_-1t a in general sec_1_367_d_-1t provides if a u_s_person transfers intangible_property that is subject_to sec_367 and the rules of this section to a foreign_corporation in an exchange described in sec_351 or sec_361 and within the useful_life of the transferred intangible_property that u s transferor subsequently transfers any of the stock of the transferee foreign_corporation to one or more foreign persons that are related to the transferor within the meaning of paragraph h of this section then the u s transferor shall continue to include in its income the deemed payments described in paragraph c of this section in the same manner as if the subsequent transfer of stock had not occurred the rule_of this paragraph e shall not apply with respect to the subsequent transfer by the u_s_person of any of the remaining stock to any related u_s_person or unrelated_person the scope and policy underlying this exception can best be understood through an example example ust a domestic_corporation transfers intangible_property to tfc a foreign_corporation wholly owned by ust solely in exchange for tfc stock pursuant to a sec_351 exchange after this exchange ust transfers all of the tfc stock to fn a newly formed foreign_corporation solely in exchange for fn stock pursuant to a sec_351 exchange in this example ust’s transfer of the intangible_property to tfc in the sec_351 exchange is subject_to sec_367 accordingly as a result of the sec_351 exchange ust would be required to take into account the general_rule amounts as a result of ust’s transfer of the tfc stock to fn ust is treated as receiving the disposition rule amount however because fn is a foreign_person related to ust sec_1_367_d_-1t may change this result in this case ust’s transfer of id postu-143419-09 the tfc stock to fn in exchange for fn stock qualifies for the exception because ust can continue to include in its income the general_rule amounts in the same manner as if the transfer of the tfc stock to fn had not occurred as with the exception described above on transfers to a related u_s_person the application of the exception under sec_1_367_d_-1t to this fact pattern is consistent with the statutory framework as well as congressional intent of ensuring that all of the amounts required to be reported under the statute are taken into account either under the general_rule or the disposition rule ust the u s transferor remains in existence and the tfc stock is held by a related_foreign_person accordingly ust can continue to take into account the general_rule amounts such that the statutory requirement that the disposition rule apply to all dispositions need not apply thus the regulations appropriately modify the result under the statute to allow ust to continue to take into account the general_rule amounts b application to target’s sec_361 distribution in the transaction at issue target transferred stock of foreign newco to foreign holdco and immediately went out of existence because the foreign newco stock was transferred to foreign holdco a related_foreign_person it appears at first glance to satisfy the predicate condition necessary for the application of the operative rule_of sec_1_367_d_-1t the operative rule provides t he u s transferor shall continue to include in its income the deemed payments described in the general_rule in the same manner as if the subsequent transfer of stock had not occurred the operative rule requires the u s transferor to continue to take into account the general_rule amounts as if there had been no disposition of the transferee foreign_corporation stock this operative rule cannot be applied in this case because target the u s transferor has gone out of existence by its express terms this exception only applies if the transfer of the transferee foreign_corporation stock is to a related_foreign_person and the u s transferor continues to include the general_rule amounts in its income it is only in this case that the disposition rule will not apply to the transfer in other words this exception will apply and turn off the disposition rule only to the extent two requirements are satisfied first the transferee foreign_corporation stock must be transferred to a related_foreign_person second the u s transferor must continue to take into account the general_rule amounts parent asserts that sec_1_367_d_-1t applies to target’s distribution of the foreign newco stock to foreign holdco and as a result there is no disposition that causes target to take into account the disposition rule amount this argument appears to interpret the rule to apply in all cases where the transferee foreign_corporation stock is transferred to a related_foreign_person under this interpretation neither target nor any related u_s_person would be treated as receiving compensation postu-143419-09 for the transferred intangible all of the amounts required to be reported under the statute would simply escape the application of sec_367 this argument is incorrect contrary to parent’s assertion this exception does not apply to all transfers of transferee foreign_corporation stock to related foreign persons without regard to the treatment of the u s transferor instead this rule by its terms requires the u s transferor to continue to take into account the general_rule amounts as if the transfer did not occur parent’s argument in effect attempts to apply the second part of the operative rule without regard to the application of the first part that is parent asserts that the u s transferor is treated as if the subsequent transfer of stock had not occurred even though the first part of the rule - the u s transferor shall continue to include in its income the deemed payments - is not satisfied and in fact cannot be satisfied because the u s transferor immediately goes out of existence in the reorganization such piecemeal and selective interpretation of the exception is incorrect the provision must be construed in its entiretydollar_figure this reading is not only incorrect as a technical matter but it is also contrary to clear congressional intent as illustrated in the example above the exception is premised on the u s transferor continuing to take into account the general_rule amounts as if the disposition did not occur that is it turns off the disposition rule only to the extent the general_rule can continue to apply to the u s transferor parent’s interpretation on the other hand would cause the amounts required to be reported under the statute to escape taxation entirely the payments would not be subject_to taxation under the general_rule or the disposition rule nothing in the statute legislative_history or regulations supports this nonsensical result in fact and as noted above the entire construct of the statute and regulations is designed to ensure the opposite occurs -- that all of the amounts required to be reported under the statute are treated as received under either the general_rule or the disposition rule the disposition rule is turned off only when these amounts can continue to be treated as received either by the u s transferor under this exception or by a u_s_person related to the u s transferor under the exception in sec_1_367_d_-1t accordingly parent’s argument that sec_1_367_d_-1t causes the u s transferor to avoid taking into account the disposition rule amount as mandated by the statute cannot prevail instead target must take into account the disposition rule amount at the time of the sec_361 distribution of foreign newco stock to foreign holdco parent also cites a private_letter_ruling as support for its view that the disposition rule should not apply in the context of an outbound reorganizationdollar_figure this ruling doe sec_34 see 14_tc_123 it is a cardinal rule_of construction that a statute is to be construed as a whole and not as if each of its provisions was independent and unaffected by others 290_us_484 292_us_455 plr date postu-143419-09 not affect the case at hand first private letter rulings cannot be used or cited as precedentdollar_figure second the ruling does not address the question at issue here and in fact its analysis is consistent with the conclusion here in the ruling the intangible_property is transferred pursuant to a sec_351 exchange not a sec_361 exchange as is the case here in addition the ruling addresses the subsequent transfer of the stock of the transferee foreign_corporation to another foreign_corporation in a sec_361 exchange not the distribution of the transferee foreign_corporation stock to a domestic_corporation sub and a foreign_corporation foreign holdco pursuant to a sec_361 distribution as is the case here these are different transactions involving different parties and different exchanges finally despite addressing a different issue in a different transaction the ruling provides that the disposition rule does not apply to the extent the stock of a foreign_corporation that indirectly holds the intangible_property is transferred to a related u_s_person that remains in existence following the transfer this is entirely consistent with the conclusion here that target is eligible for the exception under sec_1_367_d_-1t for its distribution of foreign newco stock to sub a related u_s_person that remains in existence but subject_to the disposition rule with respect to the distribution of the foreign newco stock to foreign holdco a foreign_person thus the ruling does not in any way support parent’s position that the disposition rule does not apply in summary sec_1_367_d_-1t does not apply to target’s sec_361 distribution of foreign newco stock to foreign holdco this exception does not change the fact that target the u s transferor must be treated as receiving the disposition rule amount in cases not addressed by the exception this exception which is intended to ensure that the amounts required to be reported under the statute are treated as general_rule amounts simply cannot be used to assert that the amounts required under the statute are not treated as received under either the general_rule or the disposition rule as parent asserts here c absence of applicable exception under the regulations parent appears to contradict its assertion that the exception under sec_1_367_d_-1t applies to target’s distribution of foreign newco stock to foreign holdco by stating that neither sec_367 nor the regulations under sec_367 address what happens when the u s transferor either ceases to be a u s_corporation or otherwise goes out of existence thus according to parent there is a gap in the statutory and regulatory scheme that the courts will construe against the service and in favor of the taxpayer even if the court’s failure to fill the gap leads to what may appear to be a windfall to the taxpayer from a policy perspective parent concludes that no sec_6110 see also eg 653_f3d_1112 9th cir 153_f3d_964 n 9th cir law firm’s date letter at p id postu-143419-09 royalty income must be taken into account at all under sec_367 as a result of the reorganizationdollar_figure parent is incorrect in asserting that the statute does not address the case at hand as discussed above in section iii a of this memorandum the disposition rule unambiguously provides that target’s distribution of the foreign newco stock under sec_361 is a disposition and as a result requires target to be treated as receiving the disposition rule amount at the time of the distribution this result is reinforced by the accompanying legislative historydollar_figure parent is correct however in asserting that the regulations do not address target’s distribution of foreign newco stock to foreign holdcodollar_figure as discussed above none of the three rules in the regulations applies to target’s distribution of foreign newco stock to foreign holdco thus the disposition rule as provided in the statute applies to the distribution and the regulations neither provide an exception to the disposition rule nor a rule confirming the application of the disposition rule to such distribution this does not create an ambiguity or gap regulations can be issued to fill a gap left by the statute but the absence of a regulation addressing a transaction expressly covered by the statute does not create a gap the silence of a regulation on a particular point addressed by the statute cannot give rise to an implication that the statute does not apply to that case regulations do not need to expressly confirm or restate a statutory rule in order for the statutory rule to applydollar_figure indeed sec_367 provides the opposite - that is the rules set forth in the statute apply except to the extent provided in regulations thus the regulations can only modify the result that obtains under the statute the absence of a regulation that modifies - or even confirms - a statutory provision does not negate or render inapplicable the statutory provision to the contrary the statutory provision the disposition rule in this case applies in the absence of an applicable regulation modifying or confirming its application further the cases cited by parent do not support its contention that any ambiguity in the rules should be interpreted in a manner that renders sec_367 entirely inapplicable to the transactiondollar_figure those cases specifically addressed an ambiguity in the underlying statute and concluded that such ambiguity must be resolved by congress no statutory id at p h_r rep fn supra as discussed above in section iii b of this memorandum the exception in sec_1 d - 1t e does apply to target’s distribution of the foreign newco stock to sub 467_us_837 quoting 415_us_199 this is in contrast to the uncertain application of statutory provisions that are to be implemented through regulations where such regulations are not issued see eg 108_tc_579 106_tc_216 88_tc_663 aff’d 842_f2d_180 7th cir law firm’s date letter at p fn postu-143419-09 ambiguity exists here and the congressional intent clearly indicates that target should be subject_to the disposition rule on its distribution of the foreign newco stock to foreign holdco indeed in one of the cases that parent cites the court’s decision was partly based on the grounds that the competing argument would have effectively read the code provision at issue out of the statutedollar_figure that is precisely what parent is seeking to do with respect to sec_367 here further that case involved a taxpayer seeking interest due on a refund issued by the service it does not follow that the equity principles discussed in that case should be extended as to allow a taxpayer to intentionally plan into what it perceives as an ambiguous provision so that it may entirely avoid the application of sec_367 parent has also cited language in the preamble to regulations issued in under sec_367 a in an attempt to show that the service agrees with parent’s characterization of the lawdollar_figure this position is erroneous specifically the preamble states the regulations under sec_367 do not address the tax consequences when the u s transferor goes out of existence pursuant to the transaction first preambles to regulations unrelated to the regulations at issue are not authoritative and have no relevancedollar_figure further the provision cited by parent refers specifically to the interplay of sec_367 and indirect stock transfers governed by sec_1_367_a_-3 the regulation was focused on indirect stock transfers under sec_367 not sec_367 and so its preamble discussion should not be read as an authoritative statement about the operation of sec_367 to the transaction at issue here even if the language did bear on this issue it is consistent with the position that the statutory disposition rule and not the regulations applies to the distribution of 87_fedclaims_253 fed cl this treasury_decision did add a minor rule under sec_367 that defines a transfer by reference to regulations under sec_367 this rule is not relevant to the matter at hand t d 1998_2_cb_3 pincite in its discussion of the preamble parent asserts that it is the service’s view that the current statutory scheme does ‘not address the tax consequences when the u s transferor goes out of existence pursuant to the transaction ’ law firm’s date letter at p fn emphasis added in fact as noted above the preamble language that parent references states that the regulations under sec_367 do not address the tax consequences when the u s transferor goes out of existence t d 1998_2_cb_3 pincite emphasis added in the preceding paragraph of the preamble which discusses the interaction of sec_367 and the indirect stock rules the preamble does state that the exact manner in which sec_367 operates is less certain however a statement regarding the interaction of sec_367 with the indirect stock transfer rules under sec_367 is not relevant to the matter at hand id 556_us_163 a s the preamble is no part of the act and cannot enlarge or confer powers nor control the words of the act unless they are doubtful or ambiguous the necessity of resorting to it to assist in ascertaining the true intent and meaning of the legislature is in itself fatal to the claim set up quoting 132_us_174 emphasis added see also eg el comite para el bienestar de earlimart v warmerdam 539_f3d_1062 9th cir 286_f3d_554 d c cir the preamble to a rule is not more binding than a preamble to a statute where the enacting or operative parts of a statute are unambiguous the meaning of the statute cannot be controlled by language in the preamble internal citations omitted postu-143419-09 foreign newco stock to foreign holdco as stated above it is true that none of the disposition rules in the sec_367 regulations applies to target’s distribution of foreign newco stock to foreign holdco under sec_361 it is the disposition rule_of the statute that addresses this distribution nothing in this preamble suggests that the disposition rule does not apply to distributions of transferee foreign_corporation stock to related foreign persons moreover nothing in this preamble can be read as expressing the view that outbound asset reorganizations should be allowed to escape the application of sec_367 even if there were an ambiguity in the applicable regulations such ambiguity must be resolved in a manner that gives effect to the meaning and purpose of the statutedollar_figure parent’s interpretation is contrary to both the meaning and the purpose of sec_367 finally parent cites several private letter rulings that address certain issues that arise in the context of outbound asset reorganizationsdollar_figure parent asserts that because these rulings do not address the application of sec_367 that taxpayers must fill in the gaps left by the service these private letter rulings have no bearing on the issue at hand rulings that address issues arising in outbound reorganizations other than under sec_367 simply cannot be interpreted to provide an exception to or otherwise affect the application of the disposition rule under the statute d relevance of notice_2012_39 parent argues that the service is attempting to apply notice_2012_3952 the notice retroactivelydollar_figure this is not correct although the notice does provide guidance under sec_367 applicable to outbound asset reorganizations by its terms it only applies to transactions occurring on or after date a date that is several years after the transaction at issue the service is not relying on the notice to support the application of sec_367 to this transaction but rather the service is relying on the plain language of the statute because target’s sec_361 distribution of the foreign newco stock to its shareholders constitutes an indirect disposition of the intangible_property the disposition rule_of the statute applies on its face applying the statute to 84_fedclaims_96 this court is loathe to impute to congress and ultimately the treasury_department a desire to produce such a counterintuitive result without at least some clearer textual support 153_f3d_1381 fed cir statutes trump conflicting regulations 970_f2d_188 6th cir a construction that thwarts the statute which the regulation implements is impermissible 83_tc_943 noting in interpreting an ambiguous regulation that t he statutory language does not use the additional words found in the regulation thereunder that create the ambiguity the statutory language thus avoids and clarifies the ambiguity found in the regulation and thereby obviates the need to invalidate the regulation law firm’s date letter at p 2012_31_irb_95 law firm’s date letter at pp postu-143419-09 a transaction that occurred prior to the notice is not in any way applying the notice retroactively nothing in the notice suggests that all of the rules described therein reflect changes from current law indeed the notice expressly provides otherwise by stating that n o inference is intended as to the treatment of transactions described in this notice under current law and the irs may challenge such transactions under applicable code provisions or judicial doctrines moreover the service issued the nopa several months prior to the issuance of the notice and therefore could not have applied or even referenced the notice if it were so inclined some of the rules set forth in the notice are consistent with and therefore only reflect a confirmation of prior_law for example the notice is consistent with the statutory disposition rule as it applies to sec_361 distributions of transferee foreign_corporation stock to foreign persons under both the statute and the notice such distributions require the u s transferor to take into account the disposition rule amount at the time of the disposition the notice does however include some rules that reflect changes from prior_law for example the rules described in the notice modify the application of the exception under sec_1_367_d_-1t so that it would only apply to sec_361 distributions to domestic corporations both related and unrelated but not to u s individuals as is the case under the current regulations in summary the service is not applying the notice retroactively but is instead doing what it explicitly reserved the right to do in the notice -- that is to apply the code to a prior transaction conclusion target’s sec_361 distribution of foreign newco stock pursuant to the reorganization is an indirect disposition of the intangible_property accordingly the plain language of sec_367 along with its legislative_history make clear that the disposition rule requires target to take into account the disposition rule amount at the time of the distribution unless an exception under the regulations would modify this result the exception under sec_1_367_d_-1t applies to target' sec_361 distribution of the foreign newco stock to sub a related u_s_person thus sub is treated as receiving along with the foreign newco stock a right to receive a notice_2012_39 2012_31_irb_95 at sec_5 see 64_fedclaims_71 while that report continues that ' t he committee believes that it is appropriate for the tax_court to have jurisdiction to review irs' failure to abate interest with respect to certain taxpayers ' it hastens to add that ' n o inference is intended as to whether under present law any court has jurisdiction to review irs' failure to abate interest ' accordingly if anything the legislative_history of the act indicates that congress went to great pains to foreclose any assertion that in affording jurisdiction to the tax_court it was sub silentio altering the prior decisional law involving justiciability see 819_f2d_359 2d cir holding similar no inference language in legislative_history indicates lack of intent to change the impact of the prior_law postu-143419-09 proportionate share of the general_rule amounts that would have been received by target and target reduces the disposition rule amount it is treated as receiving with respect to the transfer the exception under sec_1_367_d_-1t does not however apply to target's distribution of foreign newco stock to foreign holdco because foreign holdco is not a u_s_person the exception under sec_1_367_d_-1t also does not apply to target's distribution of foreign newco stock to foreign holdco because target goes out of existence pursuant to the transaction as a result target cannot continue to take into account the general_rule amounts as is required under the exception thus because neither of the exceptions provided in the regulations applies under the disposition rule target must take into account the disposition rule amount with respect to the foreign newco stock distributed to foreign holdco at the time of the distribution this treatment of target's sec_361 distributions of the foreign newco stock is not only correct as a technical matter but is also consistent with the policy underlying the statute because it ensures that all of the amounts are properly taken into account by target the u s transferor or sub a related u_s_person please call if you have any further questions
